UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6182


MARLON BRAMWELL,

                Petitioner - Appellant,

          v.

R. A. PERDUE,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cv-00007-FPS-RWT)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlon Bramwell, Appellant Pro Se.      Erin K. Reisenweber,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marlon Bramwell, a federal prisoner, appeals the district

court’s orders accepting the recommendation of the magistrate

judge     and    denying      relief     on       his     28   U.S.C.      § 2241     (2012)

petition,       and   denying    his   motion        to    alter   or   amend       judgment

under Fed. R. Civ. P. 59(e).                  We have reviewed the record and

find no reversible error.              Accordingly, we affirm the district

court’s    orders.       We     dispense      with      oral   argument      because      the

facts   and     legal    contentions       are      adequately      presented        in   the

materials       before   this    court     and      argument       would    not     aid   the

decisional process.



                                                                                    AFFIRMED




                                              2